Opinion by
Orlady, J.,
This action of assumpsit was brought to recover for hoarding, washing, etc., furnished by the plaintiff to the defendant, who was a practicing physician. It is undisputed that the plaintiff was the owner of the hotel, and that her husband, J. D. Watson, was her business manager, between whom and Dr. Beck there was a substantial dispute as to the terms of the contract. The defendant occupied rooms and received accommodations for a period of fifty-six weeks, during which time the plaintiff had no negotiation with him as to her claim. She testified as follows : “I left it to J. D. Watson, as he had made the bargain and I did not want to interfere. Mr. Watson acts as my agent. I never asked Dr. Beck for any money for rent or settlement for room; I expected Mr. Watson to settle that.”
The defense was that J. D. Watson was indebted to the defendant, and that the contract was made witli him individually as the owner of the property, which claim the defendant sought to set off in this action. An examination of the record raises questions of fact only, which questions were submitted to the jury in a charge of which the defendant has no reason to complain. Both husband and wife were actively engaged about .the hotel, and there was nothing to indicate an ownership in one more.than in the other. The defendant made no inquiry, but J. D. Watson told him that Mrs. Watson had some objection to his being received as a boarder. The inconsistencies in the defendant’s and J. D. Watson’s testimony could he reconciled only by the tribunal to which the cause was submitted.
We find no error in the record and the judgment is affirmed.